           Case 1:17-vv-00776-UNJ Document 53 Filed 03/04/20 Page 1 of 2




    In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 17-0776V
                                        (not to be published)


    DIANE FEDORCHAK,
                                                                Chief Special Master Corcoran
                         Petitioner,
    v.                                                          Filed: January 27, 2020


    SECRETARY OF HEALTH AND                                     Special Processing Unit                 (SPU);
    HUMAN SERVICES,                                             Attorney’s Fees and Costs


                         Respondent.


Leah VaSahnja Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for
Petitioner.

Robert Paul Coleman, III, U.S. Department of Justice, Washington, DC, for Respondent.

                       DECISION ON ATTORNEY’S FEES AND COSTS 1

       On June 12, 2017, Diane Fedorchak (“Petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,
(the “Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to
vaccine administration (“SIRVA”) as a result of her December 8, 2015 influenza (“Flu”)
vaccination. (Petition at 1). On June 26, 2019, a decision was issued awarding
compensation to Petitioner based on the Respondent’s proffer. (ECF No. 41).

       Petitioner has now filed a motion for attorney’s fees and costs, dated December
30, 2019, (ECF No. 47), requesting a total award of $36,204.78 (representing $34,322.10
in fees and $1,882.68 in costs). In accordance with General Order #9 Petitioner filed a

1  Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
          Case 1:17-vv-00776-UNJ Document 53 Filed 03/04/20 Page 2 of 2



signed statement indicating that Petitioner incurred no out-of-pocket expenses. (Id at 2).
Respondent reacted to the motion on January 13, 2020 indicating that he is satisfied that
the statutory requirements for an award of attorney’s fees and costs are met in this case
and defers to the Court’s discretion to determine the amount to be awarded. (ECF No.
48). On January 13, 2020, Petitioner filed a reply requesting that the Court award the
fees and costs requested in full. (ECF No. 49).

       I have reviewed the billing records submitted with Petitioner’s request. In my
experience, the request appears reasonable, and I find no cause to reduce the requested
hours or rates.

       The Vaccine Act permits an award of reasonable attorney’s fees and costs. §
15(e). Accordingly, I hereby GRANT Petitioner’s Motion for attorney’s fees and costs. I
award a total of $36,204.78 (representing $34,322.10 in attorney’s fees and $1,882.68 in
costs) as a lump sum in the form of a check jointly payable to Petitioner and Petitioner’s
counsel. In the absence of a timely-filed motion for review (see Appendix B to the Rules
of the Court), the Clerk shall enter judgment in accordance with this decision. 2

IT IS SO ORDERED.

                                                      s/Brian H. Corcoran
                                                      Brian H. Corcoran
                                                      Chief Special Master




2 Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by filing a joint notice
renouncing their right to seek review.
                                                 2
